Title: From Thomas Jefferson to Thomas Mann Randolph, 29 February 1796
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Monticello Feb. 29. 96.

All are well here and at Edgehill. The most remarkeable fact in our neighborhood is the marriage of Capt. Allcock to Mrs. Walker, widow of Dr. Walker. I have no information of the last week’s work at Edgehill. Mine was never more backward. Petit is entirely ruined by Milton. He is 40. or 50. acres behind Page in his ploughing. He is not more than half done the wheat fallowing; tho’ we have had a fine winter for ploughing. We are engaged in our demolitions, but probably shall not begin our digging till April. Colo. Bell will have my groceries brought on from Leak’s where your waggon was obliged to lighten. Robertson sowed his clover last week, we think it too early. I have been obliged to send to Collins to try to get 4. bushels of seed. I have recieved some of the Albany peas from N. York which I am told is the field pea of Europe. I have enough to try a whole field of them. Spring is now opening on us. The birds issuing from their state of torpor; Narcissuses putting up &c. My love to my dear Martha. Adieu affectionately
